Citation Nr: 1647954	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  09-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.  

2. Entitlement to service connection for cellulitis, to include as secondary to the Veteran's service-connected diabetes mellitus type II.

3. Entitlement to service connection for leg ulcers, to include as secondary to the Veteran's service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1968.

This case comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In its decision, the RO denied the Veteran's request for a disability rating higher than 20 percent for his service-connected type II diabetes mellitus.  The RO also denied a compensable rating for erectile dysfunction.  In his notice of disagreement, the Veteran initiated an appeal of both rulings.  But his later substantive appeal (VA Form 9) indicates that he only wanted to appeal the 20 percent rating for diabetes.  

In October 2010, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2014, the Board issued a decision denying a rating higher than 20 percent for diabetes.  In its decision, the Board acknowledged that the record indicated that the Veteran's cellulitis was potentially related to his diabetes.  But because the issue of service connection for cellulitis had not been addressed by the Agency of Original Jurisdiction (AOJ), the Board concluded that it lacked appellate jurisdiction over that issue.  Accordingly, the issue of service connection for cellulitis was referred to the AOJ and the Board did not consider the issue on the merits.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  He argued that VA failed to satisfy its duty to assist him in obtaining evidence necessary to substantiate his claim.  Specifically, the Veteran suggested that an October 2010 letter from his treating physician required VA to clarify whether the medical management of his diabetes required him to avoid strenuous occupational and recreational activities.  See Savage v. Shinseki, 24 Vet. App. 259, 264 (2011).  According to the Veteran, conflicting statements in a May 2011 VA examination report also required the Board to clarify the inconsistency or else explain why such clarification was unnecessary.  Finally, the Veteran argued that the Board erred in failing to exercise jurisdiction over the issues of entitlement to separate disability ratings for three potential complications of his service-connected diabetes: 1) cellulitis; 2) non-healing leg ulcers; and 3) cataracts.

In a February 2016 memorandum decision, the Court agreed with most of these arguments.  The Board's September 2014 decision denying a rating higher than 20 percent for diabetes was vacated and remanded for further development to address the ambiguities in the medical evidence on the question of whether the Veteran's diabetes requires the regulation of activities.  The Court also held that the Board erred in finding it lacked jurisdiction over the issue of secondary service connection for cellulitis and in failing to consider the issue of secondary service connection for leg ulcers, which the Court found was also been raised by the record.  However, the Court found no evidence in the record suggesting that cataracts were related to diabetes and therefore concluded that the Board did not err in failing to address whether a separate disability rating should be assigned for cataracts.  Consistent with the Court's rulings, the title page of this remand includes the issues of cellulitis and leg ulcers, but not cataracts.  
 
For the reasons below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


	(CONTINUED ON NEXT PAGE)


REMAND

In June 2016, after the Court remanded his case back to the Board, the Board mailed the Veteran a letter inviting him to submit additional evidence or argument.  Pursuant to 38 C.F.R. § 1304(c) (2015), the letter notified him of his right to have any newly submitted evidence considered by the AOJ before the Board proceeds to address his appeal on the merits.  

In response to the Board's letter, the Veteran submitted a July 2016 letter from a VA primary care physician which discusses the severity of his service-connected diabetes.  He also submitted a letter from a VA podiatrist which discusses treatment for chronic venous ulcerations and edema of the lower extremities.  Finally, the Veteran provided a form, on which he indicated that he wanted the Board to remand his case to the AOJ for review of the newly submitted evidence.  The form was signed by the Veteran and it acknowledges that choosing this option may significantly delay the Board's review of his appeal.  

Because the Veteran did not waive his right to have the AOJ review the newly submitted evidence, 38 C.F.R. § 1304(c) requires the Board to remand his appeal so that the AOJ's review of the newly submitted evidence can proceed.  

On remand, the AOJ should seek clarification concerning the two pieces of potentially significant but ambiguous medical evidence which were discussed in the Court's February 2016 memorandum decision.  The October 2010 letter from a VA primary care physician indicates that the Veteran should "be alert for hypoglycemic episodes" and that "[a]t times this requires him to alter his activities."  The AOJ should attempt to contact the author of the October 2010 letter and ask him to indicate whether by using the phrase "requires him to alter his activities" the physician meant to indicate that, because of the Veteran's service-connected diabetes, it is "medically necessary for [the Veteran] to avoid strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The quoted language is significant because it is the way the Court has interpreted the meaning of the phrase "regulation activities" when rating service connected diabetes under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).   
The AOJ should also request clarification from the VA physician who provided a report on the severity of the Veteran's diabetes in May 2011.  On the examination report form, the May 2011 VA examiner provided a negative response to the question "Is Veteran restricted in ability to perform strenuous activities?"  But in describing the effects of diabetes on the Veteran's daily activities, the examiner wrote that "[p]er [the Veteran] there is a potential for low blood sugar with exertion with the new regular insulin . . ." Strenuous exertion, according to the examiner, "could potentially result in hypoglycemia, however it seems that [the Veteran] is able to control for this with his dietary intake."  The AOJ should contact the May 2011 VA examiner and ask her to clarify whether either the potential for low blood sugar with exertion or the potential for hypoglycemia with strenuous exertion makes it medically necessary for the Veteran to avoid strenuous occupational and recreational activities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since January 2016.

2. Contact the VA primary care physician who wrote a letter on the Veteran's behalf in October 2010.  The AOJ should provide the physician with a copy of that letter.  If for any reason the AOJ is not able to contact the physician who wrote the October 2010 letter, all attempts to do so should be documented in the claims file and the AOJ should explain in writing why any further attempts to contact the physician would be futile.  The AOJ should ask the physician to clarify the meaning of his statement that the Veteran should "be alert for hypoglycemic episodes" and that "[a]t times this requires him to alter his activities."  Specifically, the physician should explain whether the need for the Veteran to "alter his activities" means that, because of his diabetes, it is medically necessary for the Veteran to avoid strenuous occupational and recreational activities.

3.   Obtain an addendum opinion from the examiner who provided the May 2011 report on the severity of the Veteran's diabetes.  The examiner should be provided with copies of the Veteran's VA claims file, including any information obtained as a result of the efforts described in parts one and two of these instructions and a copy of this remand.  The examiner should also consider the July 2016 letters of the Veteran's VA primary care physician and VA podiatrist.  If an examination is needed before the examiner can provide the requested opinion, then a new examination should be arranged.  If for any reason the May 2011 VA examiner is not available, then the requested opinion should be obtained from another qualified person.  

The examiner should provide an addendum opinion clarifying her May 2011 examination report.  On the examination report form, the examiner provided a negative response to the question "Is Veteran restricted in ability to perform strenuous activities?"  But in describing the effects of diabetes on the Veteran's daily activities, the examiner wrote that "there is a potential for low blood sugar with exertion with the new regular insulin . . ." and that strenuous exertion "could potentially result in hypoglycemia, however it seems that [the Veteran] is able to control for this with his dietary intake."  In the addendum opinion, the examiner should clarify whether either the potential for low blood sugar or the potential for hypoglycemia makes it medically necessary for the Veteran to avoid strenuous occupational and recreational activities.  If the examiner provides a negative answer to this question, he or she should provide an explanation which explains how that conclusion is consistent with the quoted statements in the May 2011 report indicating the potential for low blood sugar with exertion and the potential for hypoglycemia with strenuous exertion.  

4. The AOJ must ensure that all the requested medical opinions are in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

5. After any considering the need for any further development, including the potential need for examinations to assess the nature and etiology of leg ulcers and cellulitis, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







